 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11

12   HUMBERTO OROZCO, an individual,             Case No. 2:19-cv-03550 JAK (Skx)
     on his own behalf and on behalf of all
13   others similarly situated,                  ORDER RE STIPULATION OF
                                                 VOLUNTARY DISMISSAL OF
14                      Plaintiffs,              INDIVIDUAL AND CLASS
                                                 CLAIMS WITHOUT PREJUDICE
15               vs.                             (DKT. 18)
16   CHARTER COMMUNICATIONS,                     JS-6
     INC., a Delaware Corporation; and
17   DOES 1 through 100, inclusive,
18                      Defendants.
19

20

21

22

23

24
           Based on a review of the Stipulation of Voluntary Dismissal of Individual and
25

26   Class Claims Without Prejudice (the “Stipulation”) (Dkt. 18), sufficient good cause

27

28
 1   has been shown. Therefore, the action is DISMISSED WITHOUT PREJUDICE,
 2
     with each party to bear its own fees and costs. This action is closed.
 3

 4         IT IS SO ORDERED.

 5

 6   Dated: October 16, 2019                __________________________________
                                            JOHN A. KRONSTADT
 7
                                            UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
